         Case 3:19-cv-03052-SI Document 29 Filed 08/08/19 Page 1 of 4



 1   ROBERT C. SCHUBERT (S.B.N. 62684)
     WILLEM F. JONCKHEER (S.B.N. 178748)
 2   NOAH M. SCHUBERT (S.B.N. 278696)
     SCHUBERT JONCKHEER & KOLBE LLP
 3   Three Embarcadero Center, Suite 1650
     San Francisco, California 94111
 4   Telephone: (415) 788-4220
     Facsimile: (415) 788-0161
 5   rschubert@sjk.law
     wjonckheer@sjk.law
 6   nschubert@sjk.law
 7   Attorneys for Plaintiff John Pels
     [additional counsel appear on signature page]
 8

 9                                  UNITED STATES DISTRICT COURT

10                             NORTHERN DISTRICT OF CALIFORNIA

11                                     SAN FRANCISCO DIVISION

12   JOHN PELS, on behalf of himself and all others   Case No. 3:19-cv-03052-SI
     similarly situated,
13                                                    STIPULATION AND [PROPOSED]
                       Plaintiff,                     ORDER MODIFYING BRIEFING
14                                                    SCHEDULE AND HEARING DATE ON
            v.                                        DEFENDANT’S MOTION TO DISMISS
15                                                    AMENDED CLASS ACTION
     KEURIG DR. PEPPER,                               COMPLAINT
16
                       Defendant.                     LOCAL RULE 6-2
17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER                                   Case No. 3:19-cv-03052-SI
         Case 3:19-cv-03052-SI Document 29 Filed 08/08/19 Page 2 of 4



 1                                             STIPULATION

 2          WHEREAS, this consumer class action was filed on June 3, 2019;

 3          WHEREAS, an amended complaint was filed on June 25, 2019;

 4          WHEREAS, on July 26, 2019, defendant Keurig Dr. Pepper (“Keurig”) filed a motion to

 5   dismiss the amended complaint (“Motion”);

 6          WHEREAS, plaintiff’s opposition to the Motion is due to be filed on August 9, 2019,

 7   Keurig’s reply is due to be filed on August 16, 2019, and a hearing is set for September 13, 2019;

 8          WHEREAS, plaintiff only recently retained additional counsel, Schubert Jonckheer &

 9   Kolbe LLP, to represent him in this matter;

10          WHEREAS, in light of new plaintiff’s counsel entering the case, plaintiff requested an

11   extension of 30 days to respond to the Motion, including an extension for Keurig’s reply and a

12   continuance of the September 13, 2019 hearing date, and Keurig agreed to plaintiff’s request;

13          NOW, THEREFORE, IT IS HEREBY STIPULATED, by and between the undersigned

14   counsel for the parties, subject to Court approval that:

15          1. The time for plaintiff to oppose the Motion shall be extended from August 9, 2019 to

16              September 9, 2019;

17          2. Keurig shall file its reply brief by October 4, 2019; and

18          3. The hearing date for the Motion, currently noticed for September 13, 2019 at 10:00 a.m.,

19              shall be continued to October 18, 2019 at 10:00 a.m.

20          The parties respectfully request that the Court enter an Order approving this Stipulation.

21          IT IS SO STIPULATED.

22

23   Dated: August 6, 2019                         SCHUBERT JONCKHEER & KOLBE LLP
24

25                                                 By: /s/ Willem F. Jonckheer
                                                       Willem F. Jonckheer
26
                                                   LAURENCE D. PASKOWITZ
27                                                 THE PASKOWITZ LAW FIRM P.C.
                                                   208 East 51st Street, Suite 380
28                                                 New York, NY 10022
                                                                                 Case No. 3:19-cv-03052-SI
      STIPULATION AND [PROPOSED] ORDER                                                                   2
        Case 3:19-cv-03052-SI Document 29 Filed 08/08/19 Page 3 of 4



 1                                      Telephone: (212) 685-0969
                                        lpaskowitz@pasklaw.com
 2
                                        ROY L. JACOBS
 3                                      ROY JACOBS & ASSOCIATES
                                        420 Lexington Avenue, Suite 2440
 4                                      New York, NY 10170
                                        Telephone: (212) 867-1156
 5                                      rjacobs@jacobsclasslaw.com
 6                                      DAVID N. LAKE (S.B.N. No. 180775)
                                        LAW OFFICES OF DAVID N. LAKE, A
 7                                      Professional Corporation
                                        16130 Ventura Boulevard, Suite 650
 8                                      Encino, California 91436
                                        Telephone: (818) 788-5100
 9                                      Facsimile: (818) 479-9990
                                        david@lakelawpc.com
10
                                        Attorneys for Plaintiff
11

12
     Dated: August 6, 2019              PERKINS COIE LLP
13

14
                                        By: /s/ David T. Biderman
15                                          David T. Biderman
16                                      JASMINE W. WETHERELL
                                        505 Howard Street, Suite 1000
17                                      San Francisco, CA 94105-3204
                                        Telephone: (415) 344-7000
18                                      Facsimile: (415) 344-7050
                                        DBiderman@perkinscoie.com
19                                      JWetherell@perkinscoie.com
20
                                        CHARLES C. SIPOS, pro hac vice
21                                      LAUREN E. STANIAR, pro hac vice
                                        1201 Third Avenue, Suite 4900
22                                      Seattle, WA 98101-3099
                                        Telephone: (206) 359-8000
23                                      Facsimile: (206) 359-9000
                                        CSipos@perkinscoie.com
24                                      LStaniar@perkinscoie.com
25                                      Attorneys for Defendant
26

27

28
                                                                    Case No. 3:19-cv-03052-SI
     STIPULATION AND [PROPOSED] ORDER                                                       3
         Case 3:19-cv-03052-SI Document 29 Filed 08/08/19 Page 4 of 4



 1                                             ATTESTATION

 2          I, Willem F. Jonckheer, am the ECF User whose identification and password are being used

 3   to file this STIPULATION AND [PROPOSED] ORDER MODIFYING BRIEFING

 4   SCHEDULE AND HEARING DATE ON DEFENDANT’S MOTION TO DISMISS

 5   AMENDED CLASS ACTION COMPLAINT. In compliance with Civil Local Rule 5-1(i)(3), I

 6   hereby attest that all signatories have concurred in this filing.

 7

 8   Dated: August 6, 2019                          By: /s/ Willem F. Jonckheer
                                                        Willem F. Jonckheer
 9

10

11                                         [PROPOSED] ORDER

12          PURSUANT TO STIPULATION, IT IS SO ORDERED.

13

14   Dated: ______________
              8/6/19

                                                                         U.S. District Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                                      Case No. 3:19-cv-03052-SI
      STIPULATION AND [PROPOSED] ORDER                                                                        4
